Citation Nr: 0701626	
Decision Date: 01/19/07    Archive Date: 01/25/07

DOCKET NO.  00-11 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUES


1.  Entitlement to an increased rating for service-connected 
lumbar spine disability, currently evaluated as 20 percent 
disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).



ATTORNEY FOR THE BOARD


K. J. Alibrando, Counsel




INTRODUCTION

The veteran had active service from June 1997 to September 
1998.

These matters come before the Board of Veterans Appeals 
(Board) from an August 2002 rating action that denied a TDIU, 
for which a Notice of Disagreement (NOD) was received in 
October 2002, and October and November 2002 rating actions 
that denied, in pertinent part, a rating in excess of 20 
percent for lumbar spine DDD, for which a NOD was received in 
December 2002.  A Statement of the Case (SOC) was issued in 
May 2003 and a Substantive Appeal was received in June 2003.

In October 2003 and February 2005, the Board remanded these 
matters to the RO for further development of the evidence and 
for due process development.  In connection with each remand, 
after accomplishing further action, the RO continued the 
denial of each claim (most recently, as reflected in the 
September 2006 supplemental Statement of the Case (SSOC)), 
and returned the matters to the Board for further appellate 
consideration. 

As a final preliminary matter, the Board notes that, in May 
2006, during the pendency of the last remand, the veteran 
submitted a statement indicating that he no longer wanted his 
attorney to represent him.  The Board recognizes the change 
in representation.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Prior to September 26, 2003, the veteran's service-
connected lumbar spine disability was manifested by no more 
than moderate overall limitation of motion due to pain.

3.  Since September 26, 2003, the medical evidence does not 
show forward flexion of the thoracolumbar spine that is 30 
degrees or less, or any ankylosis of the thoracolumbar spine.

4.  Notwithstanding the recharacterization of the low back 
disability for which service connection has been granted as 
involving degenerative disc (DDD), at no time has 
intervertebral disc syndrome (IVDS) been demonstrated.

5.  The veteran's service-connected disabilities consist of 
lumbar spine DDD (rated as 20 percent disabling), major 
depression (rated as 30 percent disabling), bilateral pes 
planus (rated as 10 percent disabling), right and left ankle 
conditions with tenderness (each rated as 0 percent 
disabling), and right and left knee conditions with 
tenderness (each rated as 0 percent disabling).  The 
veteran's combined disability rating is 50 percent.

6.  The percentage ratings for the veteran's service-
connected disabilities do not meet the minimum percentage 
requirements for an award of a TDIU, and the disabilities are 
not shown to prevent him from obtaining or retaining 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
service-connected lumbar spine disability are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002);  38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40,  4.45, 4.49, 
4.71, 4.71a, Diagnostic Code 5292 (as in effect prior to 
September 26, 2003); and General Rating Formula (as in effect 
since September 26, 2003). 

2.  The criteria for a TDIU are not met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the claims for on appeal in light of the duties 
imposed by the VCAA and its implementing regulations, the 
Board finds that all notification and development action 
needed to fairly adjudicate these claims has been 
accomplished.

In January 2002, the RO sent the appellant and his former 
attorney a pre-rating letter providing notice of the evidence 
needed to show entitlement to a TDIU.  In March 2004, the RO 
sent the appellant and his representative a post-rating 
letter providing notice that, to support a claim for an 
increased rating, the evidence must show that the service-
connected condition had worsened.  In both letters, the RO 
discussed VA's responsibility to obtain evidence or assist in 
obtaining evidence, and provided contact information in case 
of questions.  After each letter, they were afforded full 
opportunity to respond.  Thus, the Board finds that the 
appellant has received sufficient notice of the information 
and evidence needed to support the claims for an increased 
rating and for a TDIU, and has been afforded ample 
opportunity to submit such information and evidence. 

The aforementioned letters also provided notice that VA would 
make reasonable efforts to help the veteran get evidence 
necessary to support his claim, such as medical records 
(including private medical records), if he gave it enough 
information, and, if needed, authorization, to obtain them.  
The letters further specified what records VA was responsible 
for obtaining, to include Federal records, and the type of 
records that VA would make reasonable efforts to get.  
Additionally, he was advised to furnish any evidence that he 
had in his possession that pertained to his claims.  The 
Board finds that these letters satisfy the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by him and what evidence 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).
  
In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained above, all four content of notice requirements have 
been met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated above, in the matters now before the Board, the 
documents substantially meeting the VCAA's notice 
requirements-addressed above-were provided to the appellant 
before and after the rating action on appeal.  However, the 
Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the appellant 
because it did not affect the essential fairness of the 
adjudication, in that each claim was fully developed and re-
adjudicated after notice was provided.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  As 
indicated above, the RO gave the appellant notice of what was 
required to substantiate each claim, and afforded him 
opportunities to submit pertinent information and/or evidence 
before readjudicating the claims in July 2004 (as reflected 
in the SSOC).

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA's notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); cf. 38 C.F.R. § 20.1102 (2006).

More recently, on March 3, 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code.  In this case, the 
Board notes that this was accomplished in the SOC and SSOCs, 
and that this suffices for Dingess/Hartman.  The Court also 
held that VA notice must include information regarding the 
effective date(s) that may be assigned.  In this appeal, such 
notice was provided in a March 2006 letter to the veteran.  
As with the post-rating notice discussed above, the Board 
points out that any error in the timing of the required 
notice is harmless.  Id.  In any event, as the Board's 
decision herein denies both claims on appeal, no disability 
rating or effective date is being, or is to be, assigned; 
hence, there is no possibility of prejudice to the veteran 
under the notice requirements of Dingess/Hartman. 

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant in connection with either claim on 
appeal.  The RO obtained the appellant's VA and private 
treatment records.  Records of the Social Security 
Administration (SSA) regarding the award of disability 
benefits have been obtained.  The appellant was afforded a VA 
medical examinations in connection with his claims, and the 
reports of those examinations are of record.  Significantly, 
the appellant has not identified, and the record does not 
otherwise indicate, any existing, pertinent evidence in 
addition to that identified above, that needs to be obtained.  
The record also presents no basis for further development to 
create any additional evidence to be considered in connection 
with either claim herein decided.  

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on each claim on appeal.  

II.  Analysis

A.  Increased Rating for Lumbar Spine Disability

Disability evaluations are determined by comparing a 
veteran's symptomatology with the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular DC, the higher rating is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
applies.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making a 
disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Historically, by rating action in July 2001, service 
connection was for granted for lumbar spine DDD with chronic 
low back pain, evaluated as 20 percent disabling under 
Diagnostic Codes (DC) 5010-5292 (pursuant to which arthritis 
and limitation of motion of the lumbar spine are evaluated).  
The veteran's claim for an increased rating for the low back 
disability was received in August 2002.


The Board points out, initially, that, by regulatory 
amendment effective September 23, 2002, substantive changes 
were made to the schedular criteria for evaluation of 
intervertebral disc syndrome, as set forth in 38 C.F.R. § 
4.71a, DC 5293; as explained in more detail below, these 
changes are not pertinent to the evaluation of the disability 
under consideration.  However, the criteria for rating all 
disabilities of the spine were revised effective September 
26, 2003.  As there is no indication that the revised 
criteria are intended to have a retroactive effect, the Board 
has the duty to adjudicate the claim only under the former 
criteria for any period prior to the effective date of the 
new DCs, and to consider the revised criteria for the period 
beginning on the effective date of the new provisions.  See 
Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSouza v. 
Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3-
2000 (2000) and 7-2003 (2003).

In this case, the RO has considered the claim under both the 
former and revised applicable criteria, and has given the 
appellant notice of both criteria in the SOC and SSOCs.  
Hence, there is no due process bar to the Board also 
considering the claim in light of the former and revised 
applicable rating criteria, as appropriate. 

1.  Rating criteria in effect prior to September 26, 2003

As indicated above, prior to September 26, 2003, the RO 
evaluated the lumbar spine under Diagnostic Codes 5010-5292, 
which indicates that the criteria for evaluating traumatic 
arthritis (DC 5010)-limitation of motion, here, of the 
lumbar spine (DC 5292)-was the basis for evaluating the  
veteran's degenerative changes of the lumbosacral spine.  The 
SOC and SSOCs reflect that Diagnostic 5292 has been the 
primary basis for evaluating the disability.  As discussed 
below, DC 5295 (lumbosacral strain) is a potential 
alternative rating code, but presents no advantage to the 
appellant.

The rating criteria for former DC 5292 are as follows.  A 
rating of 10 percent may be assigned for a slight limitation 
of motion; a rating of 20 percent (the appellant's current 
rating) may be assigned for a moderate limitation of motion, 
and a rating of 40 percent may be assigned for a severe 
limitation of motion.

The terms "slight," "moderate" and "severe" are not defined 
in the rating schedule; rather than applying a mechanical 
formula, VA must evaluate all the evidence to the end that 
its decisions are "equitable and just."  38 C.F.R. § 4.6.  
Also, as a point of reference, the Board notes that, for VA 
rating purposes, normal range of motion of the thoracolumbar 
spine is flexion to 90 degrees, extension to 30 degrees, 
lateral flexion to 30 degrees in each direction, and rotation 
to 30 degrees in each direction. See 38 C.F.R. § 4.71a, Plate 
V (2006).  

VA outpatient records dated from June to December 2001 show 
treatment for complaints of back pain, including steroid 
injections.  

On VA examination in May 2002, the veteran complained of 
nonradiating low back pain which got worse on increased 
walking or any type of prolonged activity or increased 
physical activity.  He denied any bowel or balder 
incontinence.  He also denied any weakness or numbness in the 
lower extremities.  Range of motion of the lumbosacral spine 
showed forward flexion to 90 degrees, extension to 35 
degrees, bilateral side flexion to 20 degrees and bilateral 
rotation to 18 degrees.  Straight leg raising test and 
Patrick's maneuver were negative.  There was no pain on any 
type of sustained posture, repetitive movements and combined 
movements.  It was noted that the veteran had pain on 
extremes of the ranges of motion.  The examiner indicated 
that x-rays of the lumbosacral spine showed mild degenerative 
joint disease.  The impression included history of low back 
pain.  The examiner concluded that the veteran was fully 
employable from most standpoints except for doing heavy 
physical labor or working at heights.   

VA outpatient treatment records dated from January to 
September 2002 show that the veteran was seen for complaints 
of back pain, including complaints that the pain radiated 
down the right leg and that he had muscle spasms.  A March 
2003 VA lumbar spine x-ray report noted that the disc space 
at L5-S1 was narrowed - protruding disc at this level is a 
possibility.  

Considering the pertinent evidence in light of the criteria 
of DC 5292, the Board finds that prior to September 26, 2003, 
the veteran's limitation of motion due to pain was no more at 
most than moderate overall.  The only measured range of 
motion tests, in May 2002, showed essentially normal flexion 
and extension.  There was some limitation of lateral flexion 
(20 degrees out of a normal 30 degrees) and rotation (18 
degrees out of a normal 30 degrees). 

Alternatively, the Board has considered whether the appellant 
would benefit from rating under former DC 5295 (lumbosacral 
strain).  The criteria of former DC 5295 are as follows.  A 
rating of 20 percent may be assigned for muscle spasm on 
extreme forward bending, or loss of lateral spine motion, 
unilateral, in a standing position.  A rating of 40 percent 
may be assigned for severe strain, with listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility of forced motion.  As there is 
no evidence whatsoever that, during the period in question, 
the appellant met the criteria for the higher (40 percent) 
rating under DC 5295, the Board finds that the appellant 
would not benefit from rating under that code.

2.  Rating Criteria in effect as of September 26, 2003

As indicated above, as of September 26, 2003, disabilities of 
the spine are now rated under a General Rating Formula for 
Diseases and Injuries of the Spine, with rating criteria 
pertinent to the lumbar spine as follows.  A rating of 20 
percent (the appellant's currently assigned rating) is 
assigned for forward motion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A rating of 40 percent is assigned for forward 
flexion of the thoracolumbar spine 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  A 
rating of 50 percent is awarded for unfavorable ankylosis of 
the entire thoracolumbar spine.  A rating of 100 percent is 
awarded for unfavorable ankylosis of the entire spine.  These 
criteria are applied with and without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
38 C.F.R. § 4.71a.

On VA neurological examination in May 2004, the examiner 
indicated that the claims file was reviewed, including the x-
ray reports and a January 2004 magnetic imaging resonance 
(MRI) testing report.  The veteran complained of constant 
mid-low back pain.  He reported that the pain was aggravated 
by walking, sitting, or standing for any length of time, 
bending, kneeling, etc.  He also reported that he had a sharp 
shooting pain which radiated down the lateral thigh primarily 
to the left.  He reported that at times the pain was so sharp 
that he had fallen several times when it caught him off 
guard.  He also indicated that he had had similar sharp pains 
in the right thigh.  He indicated that he had not been able 
to work due to his pain but that he was able to do some 
gardening.  He did not report any significant bowel or 
bladder dysfunction.  On examination, there was tenderness to 
percussion and to palpation over the anterior superior iliac 
spine.  Neurological examination revealed that strength and 
deep tendon reflexes were essentially normal.  Gait was 
remarkably antalgic and he limped on both feet, favoring the 
right foot.  On sensory examination, he reported subjective 
hypesthesia to pinprick over the distal left lateral thigh 
compared to the right and compared to the anterior and 
posterior thigh on the left.  There was diminished pinprick 
and light touch in the lateral aspect of the right foot and 
dorsum.  The examiner noted that on bending, the veteran 
reported pain on anterior flexion at 45 degrees but was able 
to move to approximately 65 degrees on anterior flexion.  The 
veteran complained of pain in the low back on lateral flexion 
at approximately 50 degrees on the left and at 35 degrees on 
the right.  

The impression included chronic low back pain likely 
secondary to degenerative disk disease.  The examiner noted 
that there was no obvious spinal root encroachment on MRI of 
the lumbosacral spine in January 2004, the report of which 
was reviewed.  The impression also included paresthesias in 
the lateral thighs and hypesthesia in the left lateral thigh 
with tenderness and Tinel's signs over the lateral femoral 
cutaneous nerves at the inguinal canal; Suspect lateral 
femoral cutaneous neuropathy; hypesthesia in the right 
lateral foot, soles of the feet with Tinel's signs over the 
tibial nerve at the medial malleolus and the sural nerve at 
the lateral malleolus, rule out focal entrapment, neuropathy, 
or other peripheral neuropathy.

On VA orthopedic examination in June 2004, the veteran 
reported low back pain and denied any radiating pain.  Range 
of motion testing revealed forward flexion to 60 degrees, 
extension to 5 degrees, with pain on extension.  Bilateral 
lateral rotation was from 0 to 70 degrees and bilateral 
lateral bending was from 0 to 30 degrees.  The examiner noted 
increased pain on extension and lateral rotation.  No pain on 
bilateral bending was noted.  There was negative straight leg 
raising in the lower extremities.  It was noted that x-rays 
in December 2003 showed no fracture, no osteophytes and no 
narrowing of the disk space.  It was indicated that a 2003 
MRI also showed an L5-S1 desiccated disk with mild disk 
disease.  The impression was mild degenerative disk disease 
at L5-S1.  It was noted that the veteran had a history of 
mechanical back pain; however, objectively his clinical 
symptoms were not as severe as his reported limitation with 
ambulation.  The examiner stated that the veteran had pain 
which limited his work status as he would not be able to 
undergo prolonged sitting or standing, and would need to be 
allowed frequent breaks; however, it was concluded that the 
veteran could undergo gainful employment.  

VA outpatient records dated from March 2004 to May 2006 show 
treatment for complaints of low back pain.  In September 
2005, he reported chronic low back pain with exacerbation 
three days earlier with numbness down the left leg.  Those 
records also show treatment for a nonservice-connected 
cervical herniated nucleus pulposus with cervical fusion in 
February 2005.  

On VA neurological examination in May 2006, the veteran 
reported low back pain, which was worse lying down.  He also 
indicated that he developed left lower leg pain and a 
tingling feeling in the entire left leg.  He also reported 
numbness in the lateral aspect of the thigh, which mostly 
happened with walking.  The examiner reviewed the entire 
claims folder.  It was noted that a March 2000 MRI report 
indicated that the L5 disc had lost at least 50 percent of 
hits height and had lost signal intensity on T2 indicating 
considerable degenerative change.  It indicated that, in 
addition, there was a centrally located subligamentous disc 
herniation.  There was slight mass effect upon the thecal 
sac, but no evidence of lateralization.  The other lumbar 
discs were normal.  The examiner indicated that a March 2001 
MRI report showed a small central disc herniation at L5-S1 
without significant change since March 2000.  It was noted 
that there was a  small zone of altered marrow signal 
inferior part of L5 body, apparently related to degenerative 
disc changes at L5-S1.  It was indicated that this generally 
represents reactive fibrosis in the marrow and was of 
doubtful significance.  It was indicated that an April 2005 
MRI of the lumbar spine shows central disc protrusion at L5-
S1 projecting into the epidural fat.  Bilateral facet joint 
disease at L4-5 and a tiny disc protrusion at T10-11 were 
noted.  There was no apparent spinal cord signal abnormality 
or compression.  Neurological examination was conducted.  The 
examiner indicated that the veteran had MRI testing that was 
essentially normal and did not demonstrate any evidence of 
nerve root compression.  The examiner concluded that 
examination was essentially normal, except for an unusual 
complaint of numbness of his left leg that did not match a 
dermatomal or radicular pattern.  There was no weakness, 
atrophy, fasciculation.  Reflexes were symmetric.  The 
examiner concluded that there was no evidence of a 
neurological cause for his low back pain.  

On VA orthopedic examination of the spine in May 2006, range 
of motion testing revealed forward flexion from 15 to 75 
degrees out of 90 degrees, with pain at 50 degrees.  The 
examiner noted that he was unable to fully extend his 
lumbosacral spine while standing.  When lying on the table, 
he could lie with his legs flat on the table for short period 
of time.  Left lateral flexion was from 0 to 12 degrees (out 
of 30), with pain at 12 degrees.  Left lateral rotation was 
from 0 to 30 degrees (out of 30), with pain at 26 degrees.  
After undergoing repetitive motion through flexion and 
extension of the lumbosacral spine, forward flexion was 
further decreased to 15 to 60 degrees, left lateral flexion 
was from 0 to 12 (out of 30), and right lateral rotation was 
from 0 to 26 degrees (out of 30).  It was noted that 
repetitive motion also caused left-sided muscle spasms.  It 
was indicated that his further decrease in range of motion 
was limited mainly by pain as evidence by grimace and place 
his hand over his paraspinal musculature.  The impression was 
chronic low back pain secondary to degenerative disk disease 
at the L5-S1 level.  Intermittent left sided radiculopathy 
was noted based on the veteran's history.  It was noted that 
during the previous year, the veteran had not experience 
incapacitating episodes which required bed rest prescribed by 
a physician.  It was indicated that he had limited range of 
motion secondary mainly to pain as noted in the physical 
examination findings.  The examiner assessed veteran's 
degenerative disk disease as moderate with recurring attacks.  

Considering the pertinent evidence in light of the relevant 
rating criteria (of the General Rating Formula), the Board 
finds, that since September 26, 2003, the manifestations of 
the veteran's low back disability have more closely 
approximated the criteria for the current 20 percent rating.

The evidence of record on or after September 26, 2006, does 
not show forward flexion of the thoracolumbar spine to 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine which would warrant the next higher 40 
percent rating.  On VA examination in May 2004, the veteran 
reported pain at 45 degrees on anterior flexion, but was able 
to move to approximately 65 degrees on anterior flexion.  He 
complained of pain in the low back on lateral flexion at 
approximately 50 degrees on the left and 35 degrees on the 
right.  On VA examination in June 2004, forward flexion was 
to 60 degrees.  On VA examination in May 2006, range of 
motion testing revealed forward flexion from 15 to 75 degrees 
(out of 90 degrees) with pain at 50 degrees.  It was 
indicated that after undergoing repetitive motion through 
flexion and extension of the lumbosacral spine, forward 
flexion was further decreased 15 degrees to 60 degrees.  
Given these findings, a rating in excess of 20 percent is not 
warranted.

3.  Additional considerations

The Board also points out that, regardless of whether the 
former or revised criteria are considered, when evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher rating in 
cases in which the claimant experiences additional functional 
loss due to pain, weakness, excess fatigability, or 
incoordination, to include with repeated use during flare-
ups, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 
C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction 
with the DC's predicated on limitation of motion (see Johnson 
v. Brown, 9 Vet. App. 7 (1996)), to include IVDS (see 
VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 (1998)).

In this case, veteran's limited lumbar spine motion is the 
basis for the current rating.  While he has subjective 
complaints of pain, such pain is not shown to be so disabling 
as to warrant any higher rating.  In fact, he was still able 
to accomplish range of motion of the lumbosacral spine, as 
noted above, despite such complaints.  No higher rating is 
warranted even if the point at which pain was noted to begin 
(as reflecting the true extent of range of motion), as well 
as additional range of motion loss with repeated use, is 
considered.  The Board also notes that and there is no 
medical evidence of additional limitation of function due to 
the DeLuca factors other than pain.

The Board also finds that the record present no basis for 
assignment of any higher rating under any other provision of 
VA's rating schedule.  The Board notes that the evidence 
includes evidence of degenerative disc disease (DDD) and 
notations of lumbar disc herniation on MRI testing, and that 
the RO has characterized the lumbar spine disability as 
encompassing DDD.  However, as discussed above, the May 2006 
VA neurological examiner reviewed the March 2000, March 2001 
and April 2005 MRI reports and indicated that MRI testing was 
essentially normal and did not demonstrate any nerve root 
compression.  The examiner concluded that examination was 
essentially normal and that there was no neurological cause 
for the veteran's low back pain.  Consequently, the Board 
finds that neither the former nor the revised criteria for 
rating intervertebral disc syndrome are for application in 
the instant case.  

The Board further concludes that, absent evidence of a 
fractured vertebrae or ankylosis, evaluation of the 
disability under former Diagnostic Codes 5285, 5287, or 5289 
is not warranted.  

For all the foregoing reasons, the Board finds that, as there 
is no basis for assignment of a rating in excess of 20 
percent for the service-connected lumbar spine disability, 
the veteran's claim must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  TDIU

Total disability ratings for compensation based upon 
individual unemployability may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 3.34l, 4.16(a) (2006).  

The veteran's service-connected disabilities consist of 
lumbar spine DDD (rated as 20 percent disabling), major 
depression (rated as 30 percent disabling), bilateral pes 
planus (rated as 10 percent disabling), right and left ankle 
conditions with tenderness (each rated as 0 percent 
disabling), and right and left knee conditions with 
tenderness (each rated as 0 percent disabling).  The 
veteran's combined disability rating is 50 percent.  
Consequently, the veteran does not meet the minimum 
percentage requirements under 38 C.F.R. § 4.16(a).

However, a total rating, on an extra-schedular basis, may 
nonetheless be granted, in exceptional cases (and pursuant to 
specifically prescribed procedures), when the veteran is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities (per 
38 C.F.R. §§ 3.321(b) and 4.16(b)).  Hence, consideration of 
whether the veteran is, in fact, unemployable, is still 
necessary in this case.

The central inquiry is "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  See Hatlestad v. Brown, 5 Vet. 
App. 524, 529 (1993).  Consideration may be given to the 
veteran's education, special training, and previous work 
experience, but not to his age or to the impairment caused by 
nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19 (2006); see also Van Hoose v. Brown, 4 Vet. App. 
361 (1993).

In his application for Increased Compensation Based on 
Unemployability, received in October 2002, veteran stated 
that he completed a high school education and had worked as a 
delivery person in October and November 1998 and as a spot 
beam warper from November 1998 to September 2000.  He 
indicated that he became too disabled to work in September 
2000 due to lumbar DDD, pes planus, a stomach disorder and 
asthma.  He indicated that he was in constant pain and was 
taking multiple pain killers, muscle relaxers, and anti-
depressants that impaired his ability to work.  He also 
indicated that he stomach was affected.  He indicated that 
due to a combination of not being able to lift, carry or 
climb stair and developing asthma, he was forced to leave 
employment.  The Board will consider the veteran's assertions 
in light of the objective evidence of record.

During an April 2002 VA psychiatric examination, the veteran 
reported that after getting out of service, he worked in a 
processing plant but was not able to continue because of his 
occupational asthma and because of his inability to walk up 
and down the plant.  He indicated that he quit in October 
2001 and had not worked since.  The Axis I diagnosis was 
recurrent major depressive disorder and the current Global 
Assessment of Functioning (GAF) score was 60.  The examiner 
concluded that the symptoms of depression did not seem to be 
severe enough to make the veteran unable to work.  It was 
noted that the current GAF was 60, meaning he had some 
moderate symptoms with some difficulty in occupational and 
social functioning. It was concluded that, from a psychiatric 
standpoint, his depressive symptoms should not stop him from 
working.  

On VA orthopedic examination for evaluation of the feet in 
May 2002, the veteran reported pain of both feet, both 
ankles, both knees and the lumbar spine.  It was indicated 
that x-rays of the ankles, knees and right foot were normal 
and that an x-ray of the left foot showed mild degenerative 
joint disease (DJD).  It was indicated that the diagnoses 
were bilateral ankle strain, bilateral knee pain, mild DJD of 
the left foot, right foot strain and mild DJD of the 
lumbosacral spine.  The examiner concluded that per 
examination, the veteran's symptoms and complaints should not 
limit him from any type of functional activity.  It was 
further concluded that he was fully employable from most 
standpoints except for doing heavy physical labor or working 
at heights; otherwise he could do any type of job other than 
mentioned above.  

Records of the Social Security Administration include a March 
2002 Decision in which it was determined that the veteran was 
disabled within the meaning of the Social Security Act as a 
result of musculoskeletal impairment, shortness of breath  
from bronchial asthma and limitation resulting from 
depression.  

On VA examination in June 2004 regarding the service-
connected lumbar spine disability, it was noted that the 
veteran had pain which limited his work status as he would 
not be able to undergo prolonged sitting or standing, and 
would need to be allowed frequent breaks; however, the 
examiner concluded that the veteran could undergo gainful 
employment.

The report of an August 2006 VA psychiatric examination 
reflects that the veteran reported that he had not worked in 
the previous 12 months.  The Axis I diagnoses included 
recurrent major depressive disorder and panic disorder.  The 
current Global Assessment of Functioning (GAF)  score was 40.  
The examiner concluded that the veteran's depression did not 
prevent him from maintaining gainful employment.  It was 
noted that he had adopted a maladaptive coping style which 
would make it difficult for him to interact in any type of 
appropriate or productive manner in an occupational setting 
if he was require to work with others in a cooperative 
setting.  

After a careful review of the record, the Board concludes 
that the competent and objective evidence simply does not 
demonstrate that veteran is unable to obtain or retain 
substantially gainful employment solely because of any or all 
of his service-connected disabilities.  No competent 
professional has rendered an opinion that the veteran was 
unemployable due to his service-connected disabilities.  In 
fact, the VA medical examination reports of record as noted 
above, include opinions that his service-connected 
disabilities do not render him unemployable.  The evidence 
includes the SSA records which do include a determination 
that he is disabled due, in part, to the service-connected 
musculoskeletal disorders and depression; however, that 
determination also indicates that he is disabled due to 
nonservice-connected asthma.  As such, even the SSA evidence 
does not clearly show that the service-connected 
disabilities, alone, precluded employment.  It is also noted 
that SSA employs different standards than VA in rendering 
total disability determinations and its determinations are 
not binding on VA (see Collier v. Derwinski, 1 Vet. App. 413, 
417 (1991)).

Simply stated, based upon a review of the totality of the 
evidence, the Board is unable to find that the veteran's 
service-connected disabilities render him unable to obtain 
and retain a substantially gainful employment.  Therefore, 
the Board must conclude that the criteria for invoking the 
procedures of 38 C.F.R. 4.16 (b), for assignment of a TDIU, 
on an extra-schedular basis, are not met.

For all the foregoing reasons, the claim for a TDIU must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the claim, the doctrine is not for application.  See 
38 U.S.C.A. § 5107(b);  38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 53-56. 


ORDER

A rating in excess of 20 percent for service-connected lumbar 
spine disability is denied.

A TDIU is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


